BAKER & HOSTETLER LLP
45 Rockefeller Plaza
New York, NY 10111
Telephone: (212) 589-4200
Facsimile: (212) 589-4201

Attorneys for Irving H. Picard, Trustee
for the Substantively Consolidated SIPA Liquidation
of Bernard L. Madoff Investment Securities LLC
and the chapter 7 Estate of Bernard L. Madoff

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

  SECURITIES INVESTOR PROTECTION
  CORPORATION,

                        Plaintiff-Applicant,
                                                       Adv. Pro. No. 08-01789 (SMB)
                v.
                                                       SIPA Liquidation
  BERNARD L. MADOFF INVESTMENT
  SECURITIES, LLC,                                     (Substantively Consolidated)

                        Defendant.

  In re:

  BERNARD L. MADOFF,

                     Debtor.

                                 AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

       I, Jacob Goldfinger, being duly sworn, depose and say: I am more than eighteen years

old and not a party to this action. My business address is Baker & Hostetler LLP, 45 Rockefeller

Plaza, New York, NY 10111.

       On September 27, 2018, I served the Trustee’s Twenty-Second Omnibus Motion to

Disallow Claims and Overrule Objections of Claimants Who Have No Net Equity; the Declaration

of Vineet Sehgal in Support of the Trustee’s Twenty-Second Omnibus Motion to Disallow Claims
and Overrule Objections of Claimants Who Have No Net Equity; the Notice of Hearing on

Trustee’s Twenty-Second Omnibus Motion to Disallow Claims and Overrule Objections of

Claimants Who Have No Net Equity; the Trustee’s Twenty-Third Omnibus Motion to Overrule

Objections of Claimants Who Invested More Than They Withdrew; the Declaration of Vineet

Sehgal in Support of the Trustee’s Twenty-Third Omnibus Motion to Overrule Objections of

Claimants Who Invested More Than They Withdrew; and the Notice of Hearing on Trustee’s

Twenty-Third Omnibus Motion to Overrule Objections of Claimants Who Invested More Than

They Withdrew by emailing the interested parties true and correct copies via electronic

transmission to the email addresses designated for delivery and/or by placing true and correct

copies thereof in sealed packages designated for regular U.S. Mail to those parties as set forth on

the attached Schedule A.

TO: See Attached Schedule A

                                                      /s/ Jacob Goldfinger
                                                     Jacob Goldfinger


Sworn to before me this
27th day of September, 2018

 /s/ Evelyn Rodriguez
Evelyn Rodriguez
Notary Public, State of New York
No. 01RO6244308
Qualified in Queens County
Commission Expires 07/05/2019




                                                2
                                               SCHEDULE A

Lori V. Vaughan
Trenam, Kemker, Scharf, Barkin, Frye, O’Neill & Mullis, P.A.
lvaughan@trenam.com

Government Parties

Counsel to the JPL
Eric L. Lewis
Email: Eric.Lewis@baachrobinson.com


Internal Revenue Service
Centralized Insolvency Operation
Philadelphia, PA 19101-7346

Internal Revenue Service
District Director
New York, NY 10008

Securities and Exchange Commission
Alexander Mircea Vasilescu
Email: vasilescua@sec.gov


Securities and Exchange Commission
Preethi Krishnamurthy
Email: krishnamurthyp@sec.gov


Securities and Exchange Commission
Terri Swanson
Email: swansont@sec.gov


Securities Investor Protection Corporation Nate Kelley
Email: nkelley@sipc.org


Securities Investor Protection Corporation
Josephine Wang
Email: jwang@sipc.org


Securities Investor Protection Corporation
Kevin Bell
Email: kbell@sipc.org


U.S. Department of Justice, Tax Division
Washington, DC 20044
BLMIS Customers

Alan G. Cosner
Email: alan@cosnerlaw.com


Alder Family Foundation
Email: lovormon@aol.com


Amy Cappellazzo
Email: joannerosen@gmail.com


Andy Huang
Email: andy.huang@ipcg.com.sg


Arlene R. Chinitz
Email: arlenerc54@hotmail.com


Aruna Muchhal
Email: muchhal@netvigator.com


Au Yuet Shan
Email: eau203@gmail.com


Bernard W. Braverman
Email: berniebraverman@gmail.com


Birgit Peters
Email: birgit.peters2010@yahoo.com


Capital Bank
Email: berthold.troiss@capitalbank.at


Carole Coyle
Email: bionicdoll@aol.com


Charles Nicholas Doyle
Email: linchasd@netvigator.com


Cheung Lo Lai Wah Nelly
Email: freedomlo@yahoo.com.hk


Chien-Liang Shih
Email: gary.libra@gmail.com
Chi-Hua Liao
Jhubei City, Hsinchu County,
Taiwan

Chris P. Tsukoa
Tampa, FL 33613

Crisbo S.A.
Email: arroyo@rya.es; arroyoignacio@hotmail.com


David B. Epstein (IRA Bene)
Email: david1943@comcast.net


David Drucker
Email: daved628@aol.com


Donald P. Weber
Email: mdweb27@me.com


Donald Schupak
Email: dschupak@schupakgroup.com


Ethel L. Chambers
Stuart, FL 34997

Fifty-Ninth Street Investors LLC
Email: truggiero@resnicknyc.com


FJ Associates, S.A.
Email: pabst@mantomgmt.com


Fondo General De Inversion Centro America-No, S.A.
Email: pabst@mantomgmt.com


Frederick Cohen and Jan Cohen JT WROS
Email: fcohen@duanemorris.com


Gloria Sandler
Email: mauricesandler@gmail.com


Goore Partnership
Email: hyassky@aol.com


Harriet Rubin
Las Vegas, NV 89117
Harvey Krauss
New York, NY 10022

Heng-Chang Liang
Email: ts.yang@msa.hinet.net


Hilda Drucker
Flushing, NY 11354-5622

Howard Stern
Email: hstern@wzssa.com


Ilse Della-Rowere
Vienna, 1210
Austria

J. Todd Figi Revocable Trust
Email: jakefigi2@aol.com


Jane Delaire
Email: j.delaire@yahoo.com


Jeanette Margaret Scott Steer
Email: bobjen8@bigpond.com


Jean-Marie Jacques
Email: jacques123@wanadoo.es


Joanne Rosen
Email: joannerosen@gmail.com


John B. Malone
Email: doctor1000@earthlink.net


John H. Petito
Lumberville, PA 18933

John Stirling Gale
Email: galejs@gmail.com


Jose Haidenblit
Email: chore55@yahoo.com


Joseph J. Nicholson
Email: jn-pro-se@pobox.com
Kamal Kishore Muchhal
Email: muchhal@netvigator.com


Kenneth Springer
Wellington, FL 33414

KHI Overseas Ltd
Central, Hong Kong

KR Erwin Hawle
4865 Nussdorf am Attersee,
Austria

Krates, S.A.
Email: pabst@mantomgmt.com


Kwok Yiu Leung
Email: yiuleung@yahoo.com.hk

and
Email: yiuleunghk@gmail.com


Lam Shuk Foon Margaret
Email: srohdie@bellsouth.net


Lee Garrity
Valparaiso, IN 46383

Lee Mei-Ying
Email: icbcmylee@yahoo.com.tw


Li Fung Ming Krizia
Email: krizia_ligale@yahoo.com.hk


Linda Doyle
Email: linchasd@netvigator.com


Lindel Coppell
Email: lindencoppell@gmail.com


Marcia Roses Schachter
Email: marciroses@aol.com


Mark A. Soslow, CPA on behalf of
Trust u/w/o Daniel Sargent c/o Elaine Sargent
Email: msoslow@untracht.com
Marshall W. Krause, Esq.
Email: mrkruze@comcast.net


Martha Alice Gilluly
Email: marny@corsair2.com


Martin Wimick
Email: mwinick@hotmail.com


Matthew F. Carroll
Email: mattfcarroll@msn.com


Maurice Sandler
Email: mauricesandler@gmail.com


MLSMK Investments Co
Email: stanleymkatz@mac.com


Nancy Dver Cohen
Email: ndver@comcast.net


Ng Shok Len
Taikoo Shing,,
Hong Kong

Ng Shok Mui Susanna
Taikoo Shing,,
Hong Kong

Nicholas Kardasis
Email: gdnite@earthlink.net


Panagiotis Moutzouris
Voula GR-16673,
Greece

Partricia M. Hynes
Email: rreardon@stblaw.com


Paul Maddocks
Email: maddockspaul@gmail.com


Peerstate Equity Fund L.P.
c/o Lou Prochilo
Northport, NY 11768
Peerstate Equity Fund, L.P.
Email: rng67@comcast.net


PFC Nominees Limited
Email: info@pfcintl.com


Phyllis Pressman
Email: peplady5@gmail.com


Ralph Schiller
Email: optics58@gmail.com


Rausch Rudolf
Email: rudolf.rausch@gmail.com


Remy Investments Corp
London W1G 9QD,
England, United Kingdom

Richard G. Corey
Charleston, WV 25302

Richard Hoefer
Email: richard.hoefer@utanet.at


Richard Jeffrey Clive Hartley
Email: rjch@netvigator.com


Robert Douglas Steer
Email: bobjen8@bigpond.com


Robins Family Limited Partnership
Email: charles.robins@weil.com


Roy L. Reardon JTWROS
Email: rreardon@stblaw.com


S. James Chambers
Stuart, FL 34997

Samuel Frederick Rohdie
Email: srohdie@bellsouth.net


Shao-Po Wang
New Taipei City 236,,
Taiwan
Simcha Gutgold
Email: simcha.gutgold@gmail.com


Siu Yuen Veronica Nh
Email: yiuleung@yahoo.com.hk

and
Email: yiuleunghk@gmail.com


Stephen Hill
Email: leyla.hill@hos.com


Stuart Nierenberg, Trustee for Ltd Editions Media Inc. Defined Benefit Plan Trust dtd 2/9/99
Email: stuart@silverboxsw.com


Sunyei Ltd. Jaques Lamac
Email: jaqueslamac@gmail.com


The Gottesman Fund
Email: dgottesman@firstmanhattan.com


Timothy Robert Balbirnie
Email: tim.balbirnie@gmail.com


Wim C. Helsdingen
Email: wc.helsdingen@casema.nl


Kelly A. Librera
Seth C. Farber
Winston & Strawn LLP
Email: klibrera@winston.com
Email: sfarber@winston.com
Attorney For: Diana P. Victor


Notices of Appearance

Alan Berlin, Esq.
Bernard V. Kleinman, Esq.
Aitken Berlin LLP
Email: adberlin@aitkenberlin.com
Email: attrnylwyr@yahoo.com
Attorney For: Susan Saltz Charitable Lead Annuity Trust Susan Saltz Descendants Trust

Alan E. Marder
Meyer, Suozzi, English & Klein, P.C.
Email: amarder@msek.com
Attorney For: Counsel for Judie Lifton 1996 Revocable Trust
Alan Nisselson
Howard L. Simon, Esq.
Windels Marx Lane & Mittendorf, LLP
Email: anisselson@windelsmarx.com
Email: hsimon@windelsmarx.com
Attorney For: Alan Nisselson, Interim Chapter 7 Trustee of Bernard L. Madoff

Alexander M. Feldman
Jeff E. Butler
Clifford Chance U.S. LLP
Email: Alexander.Feldman@CliffordChance.com
Email: Jeff.Butler@CliffordChance.com
Attorney For: Cardinal Management, Inc., Dakota Global Investments, Ltd.

Amy J. Swedberg
Maslon Edelman Borman & Brand LLP,
Email: amy.swedberg@maslon.com
Attorney For: Amy J. Swedberg

Amy Walker Wagner
Carolyn B. Rendell
David S. Stone
Stone & Magnanini, LLP
Email: awagner@stonemagnalaw.com
Email: CRendell@stonemagnalaw.com
Email: dstone@stonemagnalaw.com
Attorney For: Defendants David P. Gerstman, Janet Gerstman

Andrea J. Robinson
George W. Shuster
Wilmer Cutler Pickering Hale and Dorr LLP
Email: andrea.robinson@wilmerhale.com
Email: george.shuster@wilmerhale.com
Attorney For: SNS Bank N.V., SNS Global Custody B.V.

Andrew J. Ehrlich
Paul, Weiss, Rifkind, Wharton & Garrison LLP
Email: aehrlich@paulweiss.com
Attorney For: Andrew H. Madoff, individually and as Executor of the Estate of Mark D. Madoff, The Estate of Mark
D. Madoff

Angelina E. Lim, Esq.
Johnson, Pope, Bokor, Ruppel & Burns, P.A.
Email: angelinal@jpfirm.com
Attorney For: Anchor Holdings, LLC

Anna Hadjikow
George Brunelle, Esq.
Brunelle & Hadjikow, P.C.
Email: ahadjikow@brunellelaw.com; brunellelaw@gmail.com
Email: gbrunelle@brunellelaw.com; brunellelaw@gmail.com
Attorney For: Alan D. Garfield, Barry E. Kaufman, BK Interest, LLC, Erin M. Hellberg, James H. Cohen, Marion
Tallering-Garfield, Morrie Abramson, Robyn Berniker, The James H. Cohen Special Trust, The Marian Cohen 2001
Residence Trust
Arthur J. Steinberg
Kristi E. Jacques
Richard A. Cirillo
King & Spalding LLP
Email: asteinberg@kslaw.com
Email: kjacques@kslaw.com
Email: rcirillo@kslaw.com
Attorney For: Lemania SICAV-SIF, National Bank of Kuwait, S.A.K. ("NBK"), NBK Banque Privee and counsel for the
Pascucci Family

Barry G Sher
Jodi Aileen Kleinick
Paul Hastings LLP
Email: barrysher@paulhastings.com
Email: jodikleinick@paulhastings.com
Attorney For: Carlo Grosso, Federico Ceretti, FIM Advisors, LLP, FIM Limited

Barry R. Lax.
Brian J. Neville
Lax & Neville, LLP
Email: blax@laxneville.com
Email: bneville@laxneville.com
Attorney For: PJFN Investors LP, Rose Less

Bennette D. Kramer
Schlam Stone & Dolan LLP
Email: bdk@schlamstone.com
Attorney For: Belfer Two Corporation

Brenda R. Sharton
Daniel M. Glosband
David J. Apfel
Goodwin Procter LLP
Email: bsharton@goodwinprocter.com
Email: dglosband@goodwinprocter.com
Email: dapfel@goodwinprocter.com
Attorney For: Ellenjoy Fields, Jane L. O'Connor as Trustee of the Jane O'Connor Living Trust, Jeffrey A. Berman,
Michael C. Lesser, Norman E. Lesser Rev. 11/97 Rev. Trust, Paula E. Lesser 11/97 Rev. Trust, Russell deLucia

Brendan M. Scott
Klestadt Winters Jureller Southard & Stevens, LLP
Email: bscott@klestadt.com
Attorney For: Brendan M. Scott

Brett S. Moore
Porzio, Bromberg & Newman, P.C.,
Email: bsmoore@pbnlaw.com
Attorney For: Alain Rukavina, Court Appointed Liquidators for LuxAlpha Sicav and Luxembourg Investment Fund,
Paul Laplume

Bryan Ha
Richard E. Signorelli
Law Office of Richard E. Signorelli
Email: bhanyc@gmail.com
Email: richardsignorelli@gmail.com
Attorney For: Richard E. Signorelli
Carmine D. Boccuzzi
Cleary Gottlieb Steen & Hamilton LLP
Email: cboccuzzi@cgsh.com
Attorney For: Citibank North America, Inc., Citibank, N.A., Citigroup Global Markets Limited

Carol A. Glick
Richard J. McCord
Certilman, Balin, Adler & Hyman LLP
Email: cglick@certilmanbalin.com
Email: rmccord@certilmanbalin.com
Attorney For: Alyssa Beth Certilman, Bernard Certilman, Clayre Hulsh Haft, Morton L. Certilman and Joyce
Certilman

Carole Neville
Dentons US LLP
Email: carole.neville@dentons.com
Attorney For: SNR Customers

Charles C. Platt
Wilmer Cutler Pickering Hale and Dorr LLP
Email: charles.platt@wilmerhale.com
Attorney For: BSI AG

Chester Salomon
Becker, Glynn, Muffly, Chassin & Hosinski LLP
Email: csalomon@beckerglynn.com
Attorney For: SBM Investments, LLP, Weithorn/Casper Associated for Selected Holdings LLC

Dana M. Seshens
Karen E. Wagner
Davis Polk & Wardwell LLP
Email: dana.seshens@davispolk.com
Email: karen.wagner@davispolk.com
Attorney For: Sterling Equities Associates and Certain Affiliates

Daniel Holzman
Rex Lee
Robert S Loigman
Shusheel Kirpalani
Quinn Emanuel Urquhart & Sullivan, LLP
Email: danielholzman@quinnemanuel.com
Email: rexlee@quinnemanuel.com
Email: robertloigman@quinnemanuel.com
Email: susheelkirpalani@quinnemanuel.com
Attorney For: Kingate Euro Fund Ltd., Kingate Global Fund Ltd., Kingate Management Limited, KML Asset
Management LLC

David A. Kotler
Dechert LLP
Email: david.kotler@dechert.com
Attorney For: Defendant Oppenheimer Acquisition Corp.

David J. Molton
Brown Rudnick LLP
Email: dmolton@brownrudnick.com
Attorney For: Kenneth M. Krys and Christopher D. Stride as Liquidators of and for Fairfield Sentry Limited
David B. Bernfeld
Jeffrey L. Bernfeld
Bernfeld, DeMatteo & Bernfeld, LLP
Email: davidbernfeld@bernfeld-dematteo.com
Email: jeffreybernfeld@bernfeld-dematteo.com
Attorney For: Dr. Michael Schur, Edith A. Schur

David Bolton
David Bolton, P.C.
Email: david@dboltonpc.com
Attorney For: David Bolton

David S. Golub
Silver Golub & Teitel, LLP
Email: dgolub@sgtlaw.com
Attorney For: Alexander Rabinovich, Arnold Kohn, Daniel L. Davis, Individually and as parent of H.D.D., Eric
Rausher, Frank S. Katz, Howard Pomerantz, Jason M. Rausher, Marcia B Fitzmaurice, Maria Rabinovich, Maria
Shuster, Marsha H. Rausher, Melissa Doron, Mitchell J. Rausher, Natasha Jane Rabinovich, P.A. Retirement Plan,
parent of A.S.D., Paula S. Katz, Peggy Kohn (Arnold Kohn Executor of Peggy Kohn Estate), Richard Abramowitz &
Pomerantz, Rita S. Katz (n/k/a Rita Starr Katz Davey), Robin S. Abramowitz, Samuel D. Davis, Theresa A. Wolfe,
Thomas R. Fitzmaurice, Traci D. Davis, Trustees Richard Abramowitz and Howard L. Pomerantz, Vladimir
Rabinovich, Wendy Sager Pomerantz

David Y. Livshiz
Freshfields Bruckhaus Deringer US LLP
Email: david.livshiz@freshfields.com
Attorney For: Tensyr Limited

Deirdre Norton Hykal
Willkie Farr & Gallagher LLP
Email: dhykal@willkie.com
Attorney For: Deirdre Norton Hykal

Douglas R. Hirsch
Sadis & Goldberg LLP
Email: dhirsch@sglawyers.com
Attorney For: Douglas R. Hirsch

Elise S. Frejka
Frejka PLLC
Email: EFrejka@FREJKA.com
Attorney For: Elise Scherr Frejka

Eric B. Levine
Wolf Haldenstein Adler Freeman & Herz LLP
Email: levine@whafh.com
Attorney For: Nephrology Associates P.C. Pension Plan

Eric L. Lewis, Esq.
Baach Robinson & Lewis PLLC
Email: eric.lewis@baachrobinson.com
Attorney For: Andrew Laurence Hosking, Mark Richard Byers, Stephen John Akers
Erin Joyce Letey
Joseph E. Shickich, Jr.
Riddell Willams P.S.
Email: eletey@riddellwilliams.com
Email: jshickich@riddellwilliams.com
Attorney For: Microsoft Corporation and Microsoft Licensing, GP (collectively , "Microsoft")

Ernest Edward Badway
Fox Rothschild LLP
Email: ebadway@foxrothschild.com
Attorney For: Iris Schaum

Fletcher W. Strong
William F. Dahill
Wollmuth Maher & Deutsch LLP
Email: fstrong@wmd-law.com
Email: wdahill@wmd-law.com
Attorney For: Robert F. Weinberg

Frank F. McGinn
Bartlett Hackett Feinberg P.C.
Email: ffm@bostonbusinesslaw.com
Attorney For: Iron Mountain Information Management, Inc.

Fred H. Perkins
Michael Lago, Esq.
Robert K. Dakis
Morrison Cohen LLP
Email: fhperkins@morrisoncohen.com
Email: bankruptcy@morrisoncohen.com
Email: rdakis@morrisoncohen.com
Attorney For: Customer Claimant David Silver

Gary S. Lee
Morrison & Foerster LLP
Email: glee@mofo.com
Attorney For: Gary S. Lee

Gary Stein
Jennifer Opheim
Schulte, Roth & Zabel LLP
Email: gary.stein@srz.com
Email: Jennifer.opheim@srz.com
Attorney For: The Pati H. Gerber Defendants

Gary Woodfield
Haile, Shaw & Pfaffenberger, P.A.
Email: gwoodfield@haileshaw.com
Attorney For: Gary Woodfield

George R. Hirsch
Sills Cummis & Gross P.C.
Email: ghirsch@sillscummis.com
Attorney For: George R. Hirsch
Glenn P. Warmuth
Paula J. Warmuth
Stim & Warmuth, P.C.
Email: gpw@stim-warmuth.com
Email: pjw@stim-warmuth.com
Attorney For: Creditors, Michael Most and Marjorie Most

Gregory M. Dexter
Chaitman LLP
Email: gdexter@chaitmanllp.com
Attorney For: Aaron Blecker

Harold D. Jones
Jones & Schwartz, P.C.
Email: hjones@jonesschwartz.com
Attorney For: Harold D. Jones

Helen Davis Chaitman
Chaitman LLP
Email: hchaitman@chaitmanllp.com
Attorney For: Marsha Peshkin et al.

Howard Kleinhendler
Wachtel Missry LLP
Email: hkleinhendler@wmllp.com
Attorney For: Rosenman Family LLC

James H. Hulme
Joshua Fowkes
Arent Fox LLP
Email: hulme.james@arentfox.com
Email: fowkes.joshua@arentfox.com
Attorney For: 1776 K Street Associates Limited Partnership, Albert H. Small, Bernard S. Gewirz, Carl S. Gewirz,
Clarice R. Smith, Edward H. Kaplan, Eleven Eighteen Limited Partnership, Estate of Robert H. Smith, Irene R.
Kaplan, Jerome A. Kaplan, Marjet LLC, Robert H. Smith Revocable Trust, Robert P. Kogod

James M. Ringer, Esq.
Stuart I. Rich, Esq.
Meister Seelig & Fein LLP
Email: jmr@msf-law.com
Email: sir@msf-law.com
Attorney For: Jasper Investors Group LLC ("Jasper")

Jeremy A. Mellitz
Withers Bergman, LLP
Email: Jeremy.Mellitz@withers.us.com
Attorney For: Von Rautenkranz Nachfolger Special Investments LLC

Joel L. Herz
Law Offices of Joel L. Herz
Email: joel@joelherz.com
Attorney For: Samdia Family, LP

John Lavin
Lavin & Associates, P.C.
Email: jlavin@lavinassociates.com
Attorney For: John J. Lavin
John M. Conlon
Mayer Brown LLP
Email: jconlon@mayerbrown.com
Attorney For: AXA Private Management, Fondauto Fondo de Pensiones, SA, Mutua Madrilena Automovilista Ramo
de vida

Joshua A. Levine, Esq.
Simpson Thacher & Barlett LLP
Email: jlevine@stblaw.com
Attorney For: Spring Mountain Capital, LP

Judith L. Spanier, Esq.
Abbey Spanier Rodd & Abrams, LLP
Email: jspanier@abbeyspanier.com
Attorney For: ELEM/Youth in Distress Israel Inc. ("ELEM")

Kelly A. Librera
Seth C. Farber
Winston & Strawn LLP
Email: klibrera@winston.com
Email: sfarber@winston.com
Attorney For: Ariana Victor, Ellen G. Victor, holder of Bernard L. Madoff Investment Securities LLC Accounts
1ZA128-3 and 1ZA128-40, Justin Victor Baadarani, Leila Victor Baadarani, Shosharma Remark Victor

Lalit K. Jain
Law Offices of Lalit K. Jain Esq
Email: lkjesq@lkjesq.com
Attorney For: Dean Loren

Laura K. Clinton
Baker & McKenzie LLP
Email: laura.clinton@bakermckenzie.com
Attorney For: Laura K. Clinton

Lindsay M. Weber
Quinn Emanuel Urquhart & Sullivan, LLP
Email: lindsayweber@quinnemanuel.com
Attorney For: Kingate Euro Fund Ltd., Kingate Global Fund Ltd.

Marianna Udem
ASK, LLP
Email: mudem@askllp.com
Attorney For: Marianna Udem

Mark S. Cohen
Cohen & Gresser LLP
Email: mcohen@cohengresser.com
Attorney For: Mark S. Cohen

Mark S. Mulholland
Thomas Telesca
Ruskin Moscou Faltischek, P.C.
Email: mmulholland@rmfpc.com
Email: ttelesca@rmfpc.com
Attorney For: DeMatteis FLP Assets, Irwin Kellner ("Kellner"), The 2001 Frederick DeMatteis Revocable Trust
Marsha Torn, Esq.
Calabrese and Torn, Attorneys at Law
Email: mcalabrese@earthlink.net
Attorney For: Lawrence Torn

Marshall R. King
Gibson Dunn
Email: mking@gibsondunn.com
Attorney For: Marshall R. King

Martin H. Bodian
Bodian & Bodian, LLP
Email: mhbodian@gmail.com
Attorney For: Linda Polatsch

Matthew A. Kupillas
Milberg Tadler Phillips Grossman LLP
Email: mkupillas@milberg.com
Attorney For: June Pollack

Max Folkenflik
Folkenflik & McGerity
Email: max@fmlaw.net
Attorney For: Allan R. Tessler, in his capacity as Trustee of the CRS Revocable Trust, Constance R. Sisler,
individually, and in her capacity as Settlor and Trustee of the CRS Revocable Trust, CRS Revocable Trust, Edith G.
Sisler, Joyce C. Auerbach Revocable Trust, Robert Auerbach Revocable Trust, Robert Auerbach, individually,
Robert S. Bernstein, S. James Coppersmith Charitable Remainder Unitrust

Max Folkenflik
Folkenflik & McGerity
Email: max@fmlaw.net
Attorney For: Anna Kedersha, as parent of A.K, Antona G Wilson, Betty Tarr, Bonnie A Johnson, Individually and as
parent of D.C.J., Carol P. Dargan, Cindy J Schacht, Cory D Johnson, Crescienzo J Boccanfuso, Cynthia Schrank Kane,
David C Johnson, Diane C. Backus, Diane T. Levin, Dominick F. Boccanfuso, Douglas H. Johnson, Eugene G. Laychak,
Jr., Everett L. Dargan, Gary S. Davis, individually and as parent of S.W.D. and J.F.D.,, Gerald A Wilson, Giuseppa A
Boccanfuso, Giuseppe C. Basili, Grace A. Nash, Harold Murtha, Trustee of Murtha Enterprises, Inc. Profit-Sharing
Plan, Jacqueline A Johnson, Jaime R Johnson, Jing W. Davis (now known as Amy Davis),, Joanne Verses, Joyce C.
Auerbach, individually, as Trustee of the Robert Auerbach Revocable Trust, and as Trustee of the Joyce C.
Auerbach Revocable Trust, Jozef Kaczynski, Justin Kane, Linda Laychak, Madeline E Corish Estate, Margaret Pace,
Margherita M. Basili, Mary Zarra, as parent of A.Z. and A.Z., Michael T. Nash, Midlands Surgical Associates, PA
Profit Sharing Plan, parent of J.K.S, parent of K.H.S, parent of N.A.S., Patti E Schacht, Robert Levin, Shirley B. Sklar,
Sol Davis, individually and as Trustee of the Sol Davis Retirement Plan, Sophia B Freitag, Steven E. Sklar, Thomas
H. Nash, Trustee of Margherita M. Basili Retirement Plan and individually, William Sklar, William Sklar, Trustee of
Pacific Plumbing and Heating Supply Company Profit-Sharing Plan, WR Johnson Co. Pension and Profit Sharing
Plan

Michael I. Goldberg
Akerman LLP
Email: michael.goldberg@akerman.com
Attorney For: Michael I. Goldberg

Michael S. Pollok
Marvin and Marvin, PLLC
Email: mpollok@marvinandmarvin.com
Attorney For: Alan Hayes, Wendy Wolosoff-Hayes
Michael V. Blumenthal
Thompson & Knight LLP
Email: Michael.Blumenthal@tklaw.com
Attorney For: Michael V. Blumenthal

Michael V. Ciresi
Ciresi Conlin LLP
Email: MVC@CiresiConlin.com
Attorney For: Michael V. Ciresi

Nancy L. Fineman
Cotchett, Pitre & McCarthy
Email: nfineman@cpmlegal.com; lconcepcion@cpmlegal.com
Attorney For: Daniel Ryan, Donna M. McBride, Doris Greenberg, Jay Wexler, Matthew Greenberg, The Estate of
Leon Greenberg, Theresa Ryan, Walter Greenberg

Neal S. Mann c/o Eric T. Schneiderman
The New York State Department of Taxation & Finance
Email: neal.mann@oag.state.ny.us
Attorney For: New York State Education Department.

Parvin K. Aminolroaya
Stephen A. Weiss
Seeger Weiss LLP
Email: paminolroaya@seegerweiss.com
Email: sweiss@seegerweiss.com
Attorney For: Barbara J. Weiss, Barbara Schlossberg, Bernard Seldon, Leslie Weiss and Gary M. Weiss, Lewis
Franck, Marilyn Cohn Gross, Melvyn I. Weiss, Stephen A. Weiss, The M & B Weiss Family Limited Partnership of
1996 c/o Melvyn I. Weiss

Patricia H. Heer
Paul D. Moore
Stephen M. Honig
Duane Morris LLP
Email: pheer@duanemorris.com
Email: PDMoore@duanemorris.com
Email: smhonig@duanemorris.com
Attorney For: Eleanore C. Unflat, Eleanore C. Unflat,in her capacity as co- trustee of the Eleanore C. Unflat Living
Trust, Magnus A. Unflat, Magnus A. Unflat, in his capacity as co-trustee of the Eleanore C. Unflat Living Trust, the
Eleanore C. Unflat Living Trust

Peter N. Wang
Foley & Lardner LLP
Email: pwang@foley.com
Attorney For: Orthopaedic Specialty Group, P.C. Defined Contribution Pension Plan Participants

Richard A. Kirby
Baker & McKenzie LLP
Email: Richard.Kirby@bakermckenzie.com
Attorney For: Richard A. Kirby

Richard F. Schwed
Shearman & Sterling LLP
Email: rschwed@shearman.com
Attorney For: Carl J. Shapiro et al., Harold S. Miller Trust Dated 12/4/64 FBO Elaine Miller, Lilfam LLC, Lilyan
Berkowitz Revocable Trust Dated 11/3/95, Wellesley Capital Management
Richard G. Haddad
Otterbourg P.C.
Email: Rhaddad@OSHR.com
Attorney For: Richard G. Haddad

Richard P. Galler
The Law Office of Richard P. Galler
Email: richard@kgalaw.com
Attorney For: Richard Galler

Richard Yeskoo
Yeskoo Hogan & Tamlyn LLP
Email: Yeskoo@yeskoolaw.com
Attorney For: Carl T. Fisher, FGLS Equity LLC, Joan L. Fisher, The Trust U/A VIII of the Will of Gladys C. Luria
F/B/O Carl T. Fisher

Robert J. Kaplan
Law Office of Robert J. Kaplan
Email: lawkap@aol.com
Attorney For: Michael W. Sonnenfeldt, MUUS Independence Fund LP

Robert A. Abrams
Steven H. Newman
Katsky Korins LLP
Email: rabrams@katskykorins.com
Email: snewman@katskykorins.com
Attorney For: David Cash, Estate of Richard L. Cash, Freda B. Epstein, Freda Epstein Revocable Trust, Gladys Cash,
Gladys Cash and Cynthia J. Gardstein, James H. Cash, Jennifer Spring McPherson, Jonathan Cash, Richard L. Cash
Declaration of Trust Dated September 19,1994, Richard Spring, S. H. & Helen R. Scheuer Family Foundation, The
Jeanne T. Spring Trust, The Spring Family Trust

Robert S. Horwitz
Conroy, Simberg, Ganon, Krevans, Abel, Lurvey, Morrow & Schefer, P.A.
Email: rhorwitz@conroysimberg.com; eservicewpb@conroysimberg.com
Attorney For: Andrew C. Sankin

Robert William Yalen
Assistant United States Attorney for the Southern District of New York
Email: robert.yalen@usdoj.gov
Attorney For: Attorney for the United States of America

Russell M. Yankwitt
Yankwitt & Associates LLC
Email: russell@yankwitt.com
Attorney For: Carol Rosen

Sanford P. Dumain, Esq.
Milberg Tadler Phillips Grossman LLP
Email: sdumain@milberg.com
Attorney For: Blumenthal & Associates Florida General Partnership, Gerald Blumenthal, Judith Rock Goldman,
June Pollack, Ruth E. Goldstein, The Horowitz Family Trust, The Unofficial Committee of Certain Claim Holders

Sanford Rosen
Rosen & Associates, P.C.
Email: srosen@rosenpc.com
Attorney For: Amy Beth Smith, David A. Schustack, Judith S. Schustack, Robert J. Schustack, Shirley Schustack
Conrad
Schuyler D. Geller
Bellows & Bellows, P.C.
Email: sgeller@bellowslaw.com
Attorney For: Counsel for Brian H. Gerber

Scott Reynolds
Chaffetz Lindsey LLP
Email: scott.reynolds@chaffetzlindsey.com
Attorney For: Scott W. Reynolds

Sedgwick M. Jeanite, Esq.
White and Williams LLP
Email: jeanites@whiteandwilliams.com
Attorney For: Fabio Conti

Seth L. Rosenberg
Clayman & Rosenberg LLP
Email: rosenberg@clayro.com
Attorney For: Seth L. Rosenberg

Shannon Scott
Steven R. Schlesinger
Jaspan Schlesinger LLP
Email: sscott@jaspanllp.com
Email: sschlesinger@jaspanllp.com
Attorney For: Amy Joel, Amy Luria Partners LLC, Andrew Samuels, David Richman, Estate of Richard A. Luria,
Janet Jaffin Dispositive Trust and Janet Jaffin and Milton Cooper as Trustees, Jay Rosen Executors, Patricia
Samuels, Peter Zutty, Robert Luria Partners, Samuels Family LTD Partnership

Shawn M. Christianson, Esq.
Buchalter Nemer, A Professional Corporation
Email: schristianson@buchalter.com
Attorney For: Oracle Credit Corporation, Oracle USA, Inc. ("Oracle")

Stephen Fishbein
Shearman & Sterling LLP
Email: sfishbein@shearman.com
Attorney For: Carl J. Shapiro et al.

Steven Paradise
Richards Kibbe & Orbe, LLP
Email: sparadise@rkollp.com
Attorney For: Steven Paradise

Steven Storch
Storch Amini & Munves PC
Email: sstorch@samlegal.com
Attorney For: Alyse Joel Klufer as Trustee of the Robert and Alyse Klufer Family Trust “A”, Alyse Klufer,
individually and in her capacity as trustee of the Trust Under Article Fourth U/W/O Robert E. Klufer, Damien
Cave, Elisabeth Klufer, Elisabeth Klufer, in her capacity as trustee of the Trust Under Article Fourth U/W/O Robert
E. Klufer, Jane Shrage, Maxwell Greengrass, Michael Shrage, Nancy Greengrass, Natalie Greengrass, PJ
Administrator LLC, Robert and Alyse Klufer Family Trust “A”, Trust Under Article Fourth U/W/O Robert E. Klufer

Timothy A. Valliere
Smith Valliere PLLC
Email: tvalliere@svlaw.com
Attorney For: Timothy A. Valliere
Tony Miodonka
Finn Dixon & Herling LLP
Email: tmiodonka@fdh.com
Attorney For: Tony Miodonka

Vivian R. Drohan
Drohan Lee LLP
Email: vdrohan@dlkny.com
Attorney For: Vivian R. Drohan

Will R. Tansey
Ravich Meyer
Email: wrtansey@ravichmeyer.com
Attorney For: Will R. Tansey

William A. Habib, Esq.
Habib Law Associates, LLC
Email: wahabib@habiblaw.net
Attorney For: Anthony F. Russo
